DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Office Action is in response to Applicant’s amendment filed December 29, 2020. Claims 1-7 and 11-20 are pending in the application. Claims 1, 2, 4, 11, 12, 15, and 18 have been amended. Claims 1-7 and 11-20 will presently be examined to the extent they read on the elected subject matter of record.
Information Disclosure Statement
Receipt of Information Disclosure Statements filed September 17, 2020 and October 30, 2020.

Status of the Claims
	The objections of claims 1, 4, 8 and 15 are withdrawn. 
The rejection of claims 1, 2, 4, 8, 10, and 11-12 under 35 U.S.C. 102(a)(1) as being anticipated by Kim Derwent Abstract (KR2005091318, Kim et al.) is withdrawn due to Applicant’s amendment of the claims.
The rejection of claims 8, 9 and 10 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ganuza (US 2013/0205850) is withdrawn due to Applicant’s cancellation of the claims.
is withdrawn due to Applicant’s cancellation of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regard as the invention.
Claim 7 recites the limitation "nickel" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 7, which is dependent from claim 1, has been amended to recite specific active ingredients. These active ingredients do not include nickel. Correction is required.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 11-20 is rejected under 35 U.S.C. 103 as being unpatentable over Ganuza (US 2013/0205850) in view of Porter et al. (US 3,889,418). Ganuza cited by Applicant on the IDS filed 5/18/2018. Porter et al. cited by Applicant on the IDS filed 3/21/2019.  
Applicant’s Invention
Applicant claims a method of plant enhancement comprising administering to a plant, seedling, or seed a composition treatment comprising 0.001-30% by volume of microalgae Chlorella cells in combination with at least one active ingredient to enhance at least one plant characteristic, and wherein the at least one active ingredient is selected from the group consisting of iron, manganese, nitrogen, phosphorus, potassium sorbate, citric acid, potassium hydroxide, and zinc, wherein the plant characteristic is selected from: seed germination rate, seed germination time…plant fresh weight…and sunburn. Applicant claims a method of preparing a composition comprising diluting Chlorella cells to a concentration of 0.001-30% solids by weight; and mixing the microalgae cells with one or more active ingredients selected from the group consisting of iron, manganese, nitrogen, phosphorus, potassium sorbate, potassium hydroxide, and zinc.

Determination of the scope of the content of the prior art
(MPEP 2141.01)
Ganuza teaches in Example 7 the goal of this experiment is to supply a plant with the required nutritional profile using a mineral enriched strain of microalgae. Using the above disclosed method, Chlorella is enriched with a profile of minerals specific to the nutritional requirements of spring wheat in growth stage through the addition of a blend of nitrogen, phosphorus, potassium, sulphur, calcium, magnesium, zinc, copper, iron, manganese, boron, and molybdenum, to a culture of Chlorella (Chlorella cells in combination with at least one active ingredient, iron, magnesium, calcium, manganese, nitrogen, phosphorus, potassium, zinc). Ganuza teaches the enriched Chlorella cells are administered to the wheat through a spray or drip irrigation system in a fertilizer solution comprising water (page 9, paragraph 62). Ganuza teaches in example 5, Chlorella is enriched with a blend of minerals, including Phosphorus. In this experiment, the blend of minerals added to the microalgae matches the ratios of the nutritional requirements of a plant. After the incubation period, a fertilizer solution comprising enriched Chlorella and water, with a determined concentration of solids (enriched microalgae), is applied to soil in a series of paired containers. Each pair of containers comprises one container with the contents comprising soil only, and one container with the contents comprising soil and the plant (page 8, paragraph 58). Ganuza teaches the minerals may be absorbed, reversibly chelated or assimilated by the microalgae through a variety of mechanisms. Examples of such mechanisms comprise two active absorbing, substances in a Chlorella cell wall: the cellulose microfibrils and the sporopollenin (whole cells) (page 2, paragraph 16).
	Ganuza further teaches the supplemental minerals comprise nickel (claim 7)(page 2, paragraph 17). Ganuza teaches the fertilizer composition may be configured to be a liquid, a dry flake, and/or a powder. The essential nutrients for plants may include primary nutrients, secondary nutrients, and micronutrients capable of being assimilated, reversibly chelated, and absorbed by microalgae. In further embodiments, the fertilizer is distributed to plants, crops and/or soil with water through irrigation systems such as, but not limited to, drip lines or spraying. The fertilizer may be distributed to plants, crops and/or soil in a dry flake or powder form. Dry flake or powder applications may comprise shaking or sprinkling directly on the leaves, stalk or vine; shaking or sprinkling directly on the ground immediately proximate to the plant; and/or mixing the flakes or powder with the soil in which the plant is growing or will be planted (claims 4, 5, 15, soil) (page 7, paragraph 52).


Ascertainment of the difference between the prior art and the claims
	(MPEP 2141.02)
Ganuza does not specifically disclose the composition comprises 0.001-30% by volume of Chlorella cells, the plant characteristic is plant fresh, the composition is administered at a rate of 0.1-150 gallons per acre, the rate is 0.1-50 gallons per acre or the rate is 0.1-10 gallons per acre. It is for this reason Porter et al. is added as a secondary reference.
Porter et al. disclose a method of preparation and application of algal products is disclosed. By harvesting green algae, especially Chlorella pyrenoidosa during logarithmic phase of growth and after a cell density of 1 X 105 cells/ml is reached, a product having flocculating capability and plant growth regulating properties is obtained (Abstract). Porter et al. disclose the cultures of Chlorella pyrenoidosa were grown in an aqueous medium to which was added nutrients suitable for growth. The nutrients are furnished by a serum which is a fermented cow manure. Porter et al. disclose that Chlorella pyrenoidosa is normally present in the serum, so that the serum acts as a seed material as well as a nutrient base for producing cultures (claim 8, Chlorella cells with at least one active ingredient) (col. 1, lines 51-64). Porter et al. teach analysis of serum shows the following composition: 
    PNG
    media_image1.png
    91
    277
    media_image1.png
    Greyscale
 (claim 10, active ingredient, phosphorous) (col. 3, lines 3-14). Porter et al. teach algal products having unique soil conditioning, plant growth regulating, and also water treatment properties are obtained by harvesting cultures grown in the above-described manner when the cultures are growing in a logarithmic fashion and preferably by harvesting the cultures during the late logarithmic phase of growth, before the stationary phase of growth begins (col. 3, lines 11-22). Porter et al. teach plots were employed to evaluate the effect of the product on `5301 H` sugar beet (Beta vulgaris L.) and `659 Mesa` lettuce (Lactuca sativa L.) seedling emergence. Phytoplankton culture (Chlorella pyrenoidosa grown in nutrients) having a density of about 105 cells/ml was metered into one of the two lines at a rate producing a dosage equivalent to 35 gallons per acre and designated plots were treated. Lettuce and sugar beet seeds were planted in their respective beds (two rows per bed). Four beds in each plot were planted in lettuce and four in sugar beets. On day 29, 4900 liters (2.3 acre inches) of water or water containing 105 cells/ml of phytoplankton culture were metered into each plot (col. 4, lines 35-64). Porter et al. disclose the emergence of sugar beet and lettuce seedlings was significantly increased by the addition of phytoplankton culture to test plots (seedling emergence) (Table I). The most striking increases were obtained when phytoplankton culture was added in three successive irrigations. Porter et al. teach the lettuce and sugar beet yields were significantly increased by treatments with the phytoplankton culture (Table II) (col. 5, lines 2-65). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ganuza and Porter et al. and use 0.001-30% by volume of Chlorella cells in the fertilizer compositions taught by Ganuza. Ganuza teaches fertilizer compositions comprising microalgae, Chlorella cell with minerals and a method of enriching microalgae in non-metabolized form. Ganuza teaches that several experiments are run to optimize the method of fertilizing plants with mineral enriched microalgae and to optimize the method of enriching microalgae with the nutritional profile specific to a plant. Ganuza teach in other embodiments of the composition at least 0.1% of the microalgae is in the composition and 5-10% in some embodiments. Based on the teachings of Ganuza one of ordinary skill in the art would use experimentation and optimization to determine the optimal amount of Chlorella cells needed in the composition. Since Ganuza teaches that experiments are run to determine the specific nutritional profiles needed for the plants, one of ordinary skill in the art would have been motivated to adjust and dilute the Chlorella cells, including in a range of 0.001% to 30% by volume to determine the amount needed to fulfil the specific nutritional profile for the plants being fertilized. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ganuza and Porter et al. and administer the composition at a rate of 0.1-150 gallons per acre. Ganuza teaches fertilizer compositions comprising microalgae, Chlorella cell with minerals and a method of enriching microalgae in non-metabolized form. Ganuza teaches that several experiments are run to optimize the method of fertilizing plants with mineral enriched microalgae and to optimize the method of enriching microalgae with the nutritional profile specific to a plant. One of ordinary skill in the art would have been motivated to apply the fertilizer composition comprising Chlorella cells enriched with minerals at the rate of 0.1 to 150 gallons per acre based on prior art teachings. Porter et al. teach a composition comprising Chlorella pyrenoidosa grown in a medium with added nutrients including phosphorus is applied at a dosage rate of 35 gallons per acre. Based on this teaching one of ordinary skill in the art would have been motivated before the effective filing date of the invention to look to prior art teachings that provide guidelines for result effective application rates of compositions comprising Chlorella cell enriched with the some of the same active ingredients (minerals). Therefore, it would have been obvious to one of ordinary skill in the art to adjust the application rate to 0.1-150 gallons per acre and 0.1-50 gallons per acre, as 35 gallons per acre taught by Porter et al. falls within these ranges. Regarding the application of 0.1-10 gallons per acre, one of ordinary skill in the art would have been motivated to adjust the application rate as a matter of optimization to determine a result effective application rate as the adjustment of particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Regarding the limitations of “enhance at least one plant characteristic” and “wherein the plant characteristic is selected from seed germination rate…and sunburn” and “the plant characteristic is plant fresh weight” in claims 1, 6, and 20, Ganuza teaches in Example 7 Chlorella is enriched with a profile of minerals specific to the nutritional requirements of spring wheat in growth stage through the addition of a blend of nitrogen, phosphorus, potassium, sulphur, calcium, magnesium, zinc, copper, iron, manganese, boron, and molybdenum, to a culture of Chlorella. Ganuza further teaches the enriched Chlorella cells are administered to the wheat through a spray or drip irrigation system in a fertilizer solution comprising water. As such, following the prior art teaching that if the composition is taught in the prior art, one that comprises Chlorella cells and an active ingredient selected from minerals that is administered to a plant (wheat) through a spray or drip irrigation system, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., plant enhancement that includes plant fresh weight, without evidence to the contrary. 
Regarding the claim limitations wherein the Chlorella cells are whole cells, lysed cells, dried cells, or cells that have been subjected to an extraction process, in claims 3 and 19, Ganuza teaches the minerals may be absorbed, reversibly chelated or assimilated by the microalgae through a variety of mechanisms. Examples of such mechanisms comprise two active absorbing, substances in a Chlorella cell wall: the cellulose micorfibrils and the sporopollenin. Based on this teaching regarding the mechanisms which the minerals are absorbed to the Chlorella cells, one of ordinary skill in the art would find it obvious that the Chlorella cells are whole cells as the reference does not teach the cells are not whole, without evidence to the contrary. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ganuza (US 2013/0205850) in view of Porter et al. (US 3,889,418) as applied to claims 1-7 and 11-20  above, and further in view of Barclay (US 5,130,242).
Applicant’s Invention
Applicant claims a method of preparing a composition comprising diluting Chlorella cells to a concentration of 0.001-30% solids by weight; and mixing the microalgae cells with one or more active ingredients selected from the group consisting of iron, manganese, nitrogen, phosphorus, potassium sorbate, citric acid, potassium hydroxide, and zinc. Applicant claims further pasteurizing the composition.
Determination of the scope of the content of the prior art
(MPEP 2141.01)
The teachings of Ganuza et al. and Porter et al. with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 

Ascertainment of the difference between the prior art and the claims
	(MPEP 2141.02)
Ganuza and Porter et al. do not specifically disclose the method further comprising pasteurizing the composition. It is for this reason Barclay is added as a secondary reference.
Barclay teaches the pasteurization of whole celled microbial products to extend the self-life, the wet biomass can be acidified and/or pasteurized (col. 11, lines 44-68). Barclay teaches the microbial products include algae (col. 9, lines 21-33).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ganuza, Porter et al., and Barclay and pasteurize the composition. Ganuza teaches fertilizer compositions comprising microalgae, Chlorella cell with minerals and a method of enriching microalgae in non-metabolized form. Ganuza, in combination with Porter, teaches that several experiments are run to optimize the method of fertilizing plants with mineral enriched microalgae and to optimize the method of enriching microalgae with the nutritional profile specific to a plant. In the process of combining the Chlorella cell with minerals to produce the enriched Chlorella, one of ordinary skill in the art would have been motivated to pasteurize the mineral enriched Chlorella composition to produce shelf-stable compositions. Therefore, it would have been obvious to one of ordinary skill in the art to use the teachings of Barclay which teaches the use of pasteurization to form shelf-stable mineral enriched Chlorella compositions, with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive. Applicant argues that the Examiner has failed to articulate reasons to explain why one of ordinary skill would arrive at the claimed subject matter through “routine optimization”. In response to Applicant’s argument, Ganuza teaches that several experiments are run to optimize the method of fertilizing plants with mineral enriched microalgae and to optimize the method of enriching microalgae with the nutritional profile specific to a plant. Ganuza teach in some embodiments of the composition at least 0.1% of the microalgae is in the composition and 5-10% in some embodiments, each of which falls within the range of 0.001-30% by volume of Chlorella cells. Since Ganuza teaches that experiments are run to determine the specific nutritional profiles needed for the plants, one of ordinary skill in the art would have been motivated to adjust and dilute the Chlorella cells, including in a range of 0.001% to 30% by volume to determine the amount needed to fulfil the specific nutritional profile for the plants being fertilized.
Applicant argues that although Ganuza provides an outline of how a skilled artisan might attempt to culture Chlorella in an enriched medium containing various nutrients required for growth, there is no evidence that this experiment was successfully carried out. Thus, a skilled artisan reading Ganuza would be left wondering if Chlorella can uptake each of the listed nutrients. In response to Applicant’s argument, Ganuza teaches in Example 7 the goal of this experiment is to supply a plant with the required nutritional profile using a mineral enriched strain of microalgae. Using the above disclosed method, Chlorella is enriched with a profile of minerals specific to the nutritional requirements of spring wheat in growth stage through the addition of a blend of nitrogen, phosphorus, potassium, sulphur, calcium, magnesium, zinc, copper, iron, manganese, boron, and molybdenum, to a culture of Chlorella (Chlorella cells in combination with at least one active ingredient, iron, magnesium, calcium, manganese, nitrogen, phosphorus, potassium, zinc). Ganuza teaches the enriched Chlorella cells are administered to the wheat through a spray or drip irrigation system in a fertilizer solution comprising water. Ganuza specifically teaches that the microalgae product is enriched with minerals based on the nutritional profiles of plants. The microalgae is enriched with nitrogen, phosphorus, and potassium, zinc, iron, and manganese. Based on these teachings, one of ordinary skill in the art would have found it obvious that the composition taught by Ganuza comprises Chlorella cells that is enriched with the same claimed nutrients and micronutrients and there are interactions between the minerals during the chelation process. The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
The claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDRIAE M HOLT/
Examiner, Art Unit 1616        

/JOHN PAK/Primary Examiner, Art Unit 1699